United States Securities and Exchange Commission Washington, D. C. 20549 FORM 10-Q [X] QUARTERLY REPORT PUSUANT SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedSeptember 30, 2008 [ ] TRANSITION REPORT PUSUANT SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 0-25380 CHINA HUAREN ORGANIC PRODUCTS, INC. (Exact Name of Small Business Issuer as specified in its Charter.) DELAWARE 43-1401158 (State of Other Jurisdiction of incorporation or organization) (I.R.S. Employer I.D. No.) c/o American Union Securities, Inc. , 100 Wall Street, 15th Floor, New York, NY 10005 (Address of Principal Executive Offices, including zip code) 212-232-0120 (Issuer's Telephone Number, Including Area Code) Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesýNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of "large accelerated filer", "accelerated filer" and "smaller reporting company" inRule12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting companyý Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).YesoNoý The number of shares of common stock, par value $0.01 per share, outstanding as ofNovember 19, 2008 was 15,000,712 TABLE OF CONTENTS Page PART I. FINANCIAL INFORMATION Item 1. Financial Statements 1 Consolidated Balance Sheets as of September 30, 2008 (Unaudited) and December 31, 2007 1 Consolidated Statements of Operations and Comprehensive Income for the three and nine months ended September 30, 2008 and 2007 (Unaudited) 2 Consolidated Statements of Cash Flows for the nine months ended September 30, 2008 and 2007 (Unaudited) 3 Notesto Consolidated Financial Statements 4-7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operation 8 Item 3. Quantitative and Qualitative Disclosures About Market Risk 9 Item 4. Controls and Procedures 9 PART II. OTHER INFORMATION Item 1. Legal Proceedings 10 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 10 Item 3. Defaults Upon Senior Securities Item 4. Submission of Matters to a Vote of Security Holders 10 Item 5A. Other Information 10 Item 6. Exhibits 10 Signatures 11 PART I. FINANCIAL INFORMATION Item 1. Financial Statements CHINA HUAREN ORGANIC PRODUCTS INC. AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS September 30, 2008 December 31, 2007 Assets Unaudited Audited Current Assets: Cash and equivalents $ 9,013 $ 76,658 Accounts receivable, net of allowance for doubtful amounts of zero and $45,668 , respectively - 4,521,106 Inventories - 762,972 Prepaid expenses 1,558,954 1,591,952 Other current assets 736 110 Total Current Assets 1,568,703 6,952,798 Property and Equipment, Net 11,474 10,670 Deposit for Purchase of Fixed Assets 3,967,462 3,692,950 Deferred Tax Asset 56,537 - Total Assets 5,604,176 10,656,418 Liabilities and Stockholders' Equity Current Liabilities: Accounts payable and accrued expenses 122,830 87,732 Loan from officers/stockholders 129,317 90,132 Tax payable 1,694,681 1,570,078 Other current liabilities 2,106 5,127 Total Current Liabilities 1,948,934 1,753,069 Stockholders' Equity Series C preferred stock, $0.01 par value, 150,000 shares authorized, zero and 100,000shares issued and outstanding - 1,000 Common stock, $0.01 par value,100,000,000 shares authorized, 15,000,712 and 14,699,853 shares issued and outstanding 150,007 146,999 Additional paid-in capital 6,041,868 6,043,876 Reserve fund 259,244 259,244 Retained earnings (4,301,992) 1,447,838 Accumulated other comprehensive income 1,506,115 1,004,392 Total Shareholders’ Equity 3,655,242 8,903,349 Total Liabilities and Stockholders’ Equity $ 5,604,176 $ 10,656,418 See notes to consolidated financial statements. 1 CHINA HUAREN ORGANIC PRODUCTS INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (LOSS) (UNAUDITED) Three Months Ended September 30, Nine Months Ended September 30, 2008 2007 2008 2007 Unaudited Unaudited Unaudited Unaudited Revenues $ - $ 733,914 $ - $ 7,314,592 Cost of Goods Sold - 345,740 - 6,119,578 Gross Profit - 388,174 - 1,195,014 Operating Expenses Selling expenses 3,271 43,785 8,183 116,833 General and administrative expenses 56,594 74,175 118,429 238,261 Total Operating Expenses 59,865 117,960 126,612 355,094 (Loss) IncomeFrom Operations (59,865 ) 270,214 (126,612 ) 839,920 Other Income (Expense) Interest income 4,744 4,297 13,924 12,720 Other expense, net (36,245 ) (33,319 ) (116,827 ) (110,782 ) Bad debts (4,731,192 ) - (4,731,192 ) - Loss on disposal of inventory (301,173 ) - (844,110 ) - Total Other Expense (5,063,866 ) (29,022 ) (5,678,205 ) (98,062 ) (Loss) IncomeBefore Income Taxes (5,123,731 ) 241,192 (5,804,817 ) 741,858 Provision for Income Taxes (54,987 ) 87,105 (54,987 ) 252,325 Net (Loss)Income $ (5,068,744 ) $ 154,087 $ (5,749,830 ) $ 489,533 Foreign Currency Translation Adjustment (45,348 ) 138,586 501,723 348,060 Comprehensive (Loss) Income $ (5,114,092 ) $ 292,673 $ (5,248,107 ) $ 837,593 Net (Loss) IncomePer Common Share -Basic $ (0.34 ) $ 0.01 $ (0.38 ) $ 0.03 -Diluted $ (0.34 ) $ 0.01 $ (0.38 ) $ 0.03 Weighted Common Shares Outstanding* -Basic 15,000,712 14,699,853 14,936,083 14,699,853 -Diluted 15,000,712 14,999,850 14,936,083 14,999,850 * As restated to reflect recapitalization and the subsequent reverse stock split. See notes to consolidated financial statements. 2 CHINA HUAREN ORGANIC PRODUCTS INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Nine Months Ended September 30, 2008 2007 Unaudited Unaudited Cash Flows From Operating Activities: Net(Loss) Income $ (5,749,830) $ 489,533 Adjustments to Reconcile Net (Loss) Income to Net Cash Provided by Operating Activities Bad debts 4,731,192 52,515 Depreciation 3,258 9,340 Loss on disposal of inventory 844,110 - Deferred tax benefit (54,987) - Changes in operating assets and liabilities Accounts receivable - (3,758,991) Inventories (48,214) 4,369,121 Other receivable (575) (107) Advances to suppliers - - Prepaid expenses 140,863 287,780 Other current assets - 76,266 Accounts payable and accrued expenses 26,599 85,288 Customer deposit - (78,684) Tax payable 9,468 533,768 Other current liabilities (3,167) 2,597 Net Cash (Used in) Provided by Operating Activities (101,283) 2,068,426 Cash Flows From Investing Activities Purchases of property and equipment (3,361) (1,630) Proceeds from repayment of related party advance - 37,441 Payment for deposit of purchase of fixed assets - (2,154,719) Net Cash Used in Investing Activities (3,361) (2,118,908) Cash Flows From Financing Activities Proceeds from officers/shareholders loan 108,355 4,143 Payment for loan to officers/shareholders (75,701) - Net Cash Provided by Financing Activities 32,654 4,143 Net Decrease in Cash and Equivalents (71,990) (46,339) Effect of Exchange Rate Changes on Cash 4,345 (20,603) Cash and Equivalents, at Beginning of Period 76,658 86,266 Cash and Equivalents, at End of Period $ 9,013 $ 19,324 See notes to consolidated financial statements. 3 CHINA HUAREN ORGANIC PRODUCTS INC. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 1.
